Name: Council Decision (CFSP) 2015/1064 of 2 July 2015 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: Asia and Oceania;  cooperation policy;  EU institutions and European civil service;  European construction
 Date Published: 2015-07-03

 3.7.2015 EN Official Journal of the European Union L 174/21 COUNCIL DECISION (CFSP) 2015/1064 of 2 July 2015 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 3 July 2013, the Council adopted Decision 2013/354/CFSP (1) which continued EUPOL COPPS as from 1 July 2013. (2) On 9 July 2014, the Council adopted Decision 2014/447/CFSP (2) which amended Decision 2013/354/CFSP and extended EUPOL COPPS from 1 July 2014 until 30 June 2015. (3) Following the Strategic Review of EUPOL COPPS, the Mission should be extended for an additional period of 12 months, until 30 June 2016. (4) Decision 2013/354/CFSP should therefore be amended accordingly. (5) EUPOL COPPS will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/354/CFSP is amended as follows: (1) in Article 12, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 July 2013 until 30 June 2014 shall be EUR 9 570 000. The financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 July 2014 until 30 June 2015 shall be EUR 9 820 000. The financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 July 2015 until 30 June 2016 shall be EUR 9 175 000.; (2) the following article is inserted: Article 12a Project cell 1. EUPOL COPPS shall have a Project Cell for identifying and implementing projects which are consistent with the Mission's objectives and which facilitate the mandate's delivery. EUPOL COPPS shall, as appropriate, facilitate and provide advice on projects, implemented by Member States and third States, under their responsibility in areas related to EUPOL COPPS and in support of its objectives. 2. Subject to paragraph 3, EUPOL COPPS shall be authorised to seek recourse to financial contributions from the Union and Member States or third States to implement projects identified as supplementing in a consistent manner EUPOL COPPS' other actions, where the projects are: (a) provided for in the financial statement relating to this Decision; or (b) integrated during the mandate by means of an amendment to the financial statement requested by the Head of Mission. Once the Commission or those States have formally proposed that their financial contribution be managed by EUPOL COPPS, EUPOL COPPS shall conclude an arrangement with the Commission or those States, covering in particular the specific procedures for dealing with any complaint from third parties concerning damage caused as a result of acts or omissions by EUPOL COPPS in the use of the funds provided by those States. Under no circumstances may the contributing States hold the Union or the HR liable for acts or omissions by EUPOL COPPS in the use of the funds provided by those States. 3. Financial contributions from the Union, the Member States or third States to the Project Cell shall be subject to acceptance by the PSC.; (3) in Article 15, the third paragraph is replaced by the following: It shall expire on 30 June 2016.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2015. Done at Brussels, 2 July 2015. For the Council The President J. ASSELBORN (1) Council Decision 2013/354/CFSP of 3 July 2013 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (OJ L 185, 4.7.2013, p. 12). (2) Council Decision 2014/447/CFSP of 9 July 2014 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (OJ L 201, 10.7.2014, p. 28).